533.450(1) and (9) (governing appeal rights in water law cases).
                    Accordingly, writ relief is precluded, and we
                                  ORDER the petition DENIED.



                                                                    , C.J.
                                             Hardesty


                    pc,
                    Pa
                    jag uirre
                                                J.
                                                               Douglas
                                                                               J.



                            il\i-r/ft
                                                                               J.
                                                               Saitta


                                                                               J.
                    Gibbons                                    Pickering


                    cc: Hon. Robert E. Estes, Senior Judge
                         Attorney General/Carson City
                         Dana R. Walsh
                         Lewis Roca Rothgerber LLP/Las Vegas
                         Taggart & Taggart, Ltd.
                         Gregory J. Walch
                         Weinstein, Pinson & Riley
                         Alexander, Berkey, Williams & Weathers LLP
                         Iris Thornton
                         J. Mark Ward
                         Rhodes Law Office, Ltd.
                         Lionel Sawyer & Collins/Las Vegas
                         Echo Hawk Law Office
                         Kaempfer Crowell/Reno
                         Simeon M. Herskovits
                         Holland & Hart LLP/Reno
                         O'Reilly Law Group
                         McCracken, Stemerman & Holsberry
                         White Pine County Clerk
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    AtMo